t c memo united_states tax_court shannon m bland petitioner v commissioner of internal revenue respondent docket no 28329-09l filed date r's appeals_office determined that r was warranted in filing a notice_of_federal_tax_lien against p with respect to assessed sec_6672 responsible_person penalties for certain quarterly periods during p assigns error on the ground that the settlement officer improperly denied him the right during his collection_due_process_hearing lien hearing to challenge his liability for the penalties p argues that because he did not actually receive the preliminary notice of proposed assessment of sec_6672 penalties required under sec_6672 the settlement officer who conducted a previous hearing with respect to a notice_of_levy to collect those assessed penalties levy hearing agreed to remand the case to the revenue_officer who mailed the preliminary notice for a determination as to p's liability therefor because that never happened p argues he did not have a prior opportunity to challenge his underlying liability and should have been permitted to do so at the lien hearing r argues that the settlement officer who conducted the levy hearing did consider and did sustain p's underlying liability for the sec_6672 penalties thereby precluding him from raising that issue during the lien hearing pursuant to sec_6330 held because the sec_6672 preliminary notice of proposed assessment of sec_6672 penalties was mailed to p's last known and admittedly correct address it satisfied the mailing requirements of that section and the subsequent penalty assessments were valid held further the levy hearing afforded to p an opportunity to dispute his underlying liability for the assessed sec_6672 penalties thereby precluding him from disputing that liability at the lien hearing pursuant to sec_6330 held further r's determination not to withdraw the lien is sustained clair page hamrick iii for petitioner alisha m harper for respondent memorandum findings_of_fact and opinion halpern judge this case is before the court to review a determination made by respondent's appeals_office appeals that a notice_of_federal_tax_lien filed against petitioner was an appropriate action and that collection of the following outstanding assessed responsible_person penaltie sec_1 may proceed tax period ending amount owed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we review the determination pursuant to sec_6320 and sec_6330 petitioner assigns error to the determination on the ground that the settlement officer improperly denied him an opportunity to contest his underlying liability for the sec_6672 responsible_person penalties upon which the assessments are based 1the notice of lien also included an assessed income_tax_liability for calendar_year that is not in dispute herein 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended findings of fact3 at the time the petition was filed petitioner resided in west virginia events leading up to the equivalent_hearing with settlement officer james payton on or about date respondent in the person of revenue_officer don fluharty sent by certified mail a letter addressed to petitioner at his address in west virginia that letter advised petitioner of a proposed penalty assessment under sec_6672 for failure to collect and pay over 3at the outset we note that at the conclusion of the trial in this case the court set a schedule for opening and answering briefs petitioner did not submit an answering brief in pertinent part rule e tax_court rules_of_practice and procedure provides that in an answering brief a party set forth any objections together with the reasons therefor to any proposed findings of any other party since petitioner did not submit an answering brief we conclude that petitioner has no objection to respondent's proposed findings_of_fact we shall therefore conclude that they are correct except to the extent that they are clearly inconsistent with either evidence in the record or petitioner's proposed findings_of_fact see eg 118_tc_106 n aff'd 353_f3d_1181 10th cir lenihan v commissioner tcmemo_2006_259 4a letter constitutes the notice of proposed assessment of a sec_6672 responsible_person penalty required by sec_6672 as a precursor to the commissioner's imposition of the penalty see revproc_2005_34 sec_4 2005_1_cb_1233 setting forth the procedures for mailing that letter and for the taxpayer's exercise of his right to either agree to or dispute the proposed assessment within days of the date on the letter revproc_2005_34 supra supersedes revproc_84_78 1984_2_cb_754 and is effective for all trust fund recovery penalties proposed after date revproc_2005_34 secs and c b pincite respectively nevertheless it is consistent with sec_6672 as in effect when respondent sent the letter to petitioner and sets forth procedures that it seems respondent followed employment_taxes with respect to employees of twenty four seven convenience stores llc twenty four seven located at the same address mr fluharty mailed the letter to petitioner's correct address and it was received and signed for by michelle bowles who was then a receptionist at petitioner's building petitioner did not file an appeal disputing the proposed assessment on date after the expiration of the 60-day period during which petitioner was entitled to dispute the proposed assessment respondent assessed sec_6672 responsible_person penalties also known as trust fund recovery penalties against petitioner for the above-referenced periods in connection with unpaid employment_taxes of twenty four seven on date respondent mailed to petitioner a letter lt final notice_of_intent_to_levy and notice of your right to a hearing levy notice with respect to petitioner's unpaid assessed responsible_person penalties on date almost two years later respondent received from petitioner an untimely5 form request for a collection_due_process_hearing cdp levy hearing request which was prompted by a date notice_of_levy directed 5petitioner had days from his receipt of the levy notice in which to file a request for a cdp hearing see sec_6330 against amounts payable to petitioner by a third party in the cdp levy hearing request petitioner gave the following explanation for his disagreement with the proposed levy the taxpayer is not the responsible_officer in this situation he was a member of the llc but was not the managing member and did not exert control_over the day to day operations including payroll and payroll deposits on date in response to the cdp levy hearing request respondent's representative sent petitioner a letter explaining that his request was untimely but that he was being offered an equivalent_hearing in the form of a conference call petitioner's representative patrick donahoe a certified_public_accountant requested a face-to-face hearing in charleston west virginia which respondent agreed to schedule petitioner's case was assigned to settlement officer james payton who decided that because ms bowles rather than petitioner had signed for the letter he would review the responsible_person penalty file with respect to petitioner which he did on date and permit petitioner to challenge his underlying liability for the penalties 6the notice_of_levy includes an assessed responsible_person penalty of dollar_figure for the quarter ending date which is not listed in the notice of lien that respondent seeks to enforce herein there is no explanation in the record for that discrepancy equivalent_hearing with settlement officer james payton on date mr payton conducted a face-to-face equivalent_hearing with petitioner mr donahoe and petitioner's counsel in this case clair page hamrick during the hearing mr payton allowed petitioner to challenge his liability for the assessed responsible_person penalties on the ground that he did not sign for the letter they discussed his liability for the periods at issue and what petitioner needed to produce in order to demonstrate that he was not a responsible_person ie a person required to collect truthfully account for and pay over employment_taxes on behalf of twenty four seven during the hearing mr payton advised petitioner and his representatives that without additional information he would sustain the responsible_person penalty assessments he allowed them additional time until date to provide additional information mr payton extended that deadline to date and having received no additional information by that date he telephoned mr donahoe the following day to say that he was closing the cdp levy case and sustaining the responsible_person penalty assessments and the issuance of the levy 7see sec_6672 the date decision letter on date respondent mailed to petitioner a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter and attached a summary and recommendation prepared by mr payton and signed by his group manager dewayne turk the decision letter states that appeals sustains the issuance of the levy as grounds for sustaining the levy the summary and recommendation sets forth mr payton's conclusions that both petitioner and the co-owner of twenty four seven had an active role in the financial aspects of the business petitioner had signatory authority exercised this authority and had knowledge that the payroll was not being paid for the periods in issue and petitioner was willful and responsible since he had a fiduciary responsibility to ensure the payroll_taxes were paid prior to paying other creditors events leading up to the cdp hearing with settlement officer ezechial meza on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under irc lien filing notice with respect to petitioner's unpaid assessed responsible_person penalties in the amounts and for the periods set forth at the outset of this report the same amounts for the same periods had been addressed by mr payton in the date equivalent_hearing on date respondent received a timely form cdp lien hearing request submitted by petitioner in response to the lien filing notice in the cdp lien hearing request petitioner states his reason that the lien should be withdrawn no determination was ever made that taxpayer was the responsible_person liable for the company taxes revenue_officer never issued a decision in the case the cdp hearing with settlement officer ezechial meza on date settlement officer ezechial meza conducted a cdp hearing by telephone with petitioner and messrs donahoe and hamrick during that hearing mr hamrick argued that mr payton had agreed to render a decision favorable to petitioner but that he never received a decision letter to that effect from mr payton mr meza advised the three men that petitioner could not raise challenges to his underlying liability for the assessed responsible_person penalties as he had already had a prior opportunity to do so before mr payton also because petitioner did not seek collection alternatives he mr meza would not withdraw the lien the date notice_of_determination on date respondent sent to petitioner by certified mail a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the lien the notice_of_determination reiterates mr meza's conclusion at the cdp telephone hearing that petitioner was precluded from challenging his underlying liability because he had had a prior opportunity to do so during the date meeting with mr payton erroneously referred to as a date meeting and that his choice not to pursue collection alternatives would result in respondent's sustaining the lien the notice_of_determination also notes that mr meza told mr hamrick how he could get a copy of mr payton's decision letter which petitioner claimed not to have received lastly the notice_of_determination states that mr meza had obtained verification that the requirements of any applicable law or administrative procedure had been met see sec_6330 on date petitioner filed a petition with this court asking that we set_aside and reverse respondent's determination opinion i the parties' arguments the sole issue identified by the parties for our decision is whether mr meza abused his discretion by sustaining respondent's lien without affording petitioner an opportunity to contest his liability for the assessed sec_6672 responsible_person penalties petitioner argues that because he never received the letter from mr fluharty he did not receive proper notice of the proposed assessment of the responsible_person penalties which rendered the subsequent assessment invalid for that reason petitioner claims mr payton agreed to throw out the letter 8despite the parties' agreement at trial that that is the only issue in this case petitioner alleges on brief that mr payton did not meet the requirements of applicable law or administrative procedure as required under sec_6330 in particular petitioner focuses on the levy notice a copy of which is not in the file compiled by mr payton during his consideration of the cdp levy hearing request but which petitioner concedes is indicated in the irs activity records considered by mr payton during his consideration of the levy hearing request viz the forms certificate of assessments for the relevant tax periods both mr payton's record of his activity and the forms show that the levy notice was mailed to petitioner on date as we have repeatedly held a form_4340 or a computer printout of a taxpayer's transcript of account absent a showing of irregularity provides sufficient verification of the amounts or actions reflected therein to satisfy the requirements of sec_6330 see eg 115_tc_35 tornichio v commissioner tcmemo_2002_291 if petitioner is attempting to introduce another issue it is without merit and remand the case to mr fluharty for a determination as to whether petitioner was a responsible_person under sec_6672 petitioner further argues that because that meeting with mr fluharty never occurred and because petitioner never received a notice of equivalent_hearing or in fact participated in an equivalent_hearing he has not been afforded an opportunity to dispute his underlying liability as required by sec_6330 he asks that we remand the case to respondent for a full and complete hearing on the question of whether petitioner is a responsible_person under the statute respondent argues that the face-to-face meeting with mr payton constituted an equivalent_hearing during that meeting mr payton discussed with petitioner his liability for the assessed responsible_person penalties that meeting afforded petitioner a meaningful opportunity to dispute that liability and on the evidence before him mr payton determined that respondent's assessment of responsible_person penalties under sec_6672 was proper therefore respondent argues that mr meza correctly determined petitioner had a prior opportunity to dispute his underlying responsible_person penalty liabilities during his cdp levy hearing with settlement officer payton which precluded petitioner from disputing the same liabilities during his cdp lien hearing with settlement officer meza ii applicable law a the sec_6672 penalty need for preliminary notice sec_6672 imposes a penalty against persons who are required but willfully fail to collect account for and pay over employee income and employment_taxes so-called responsible persons see eg 591_f3d_313 4th cir the penalty is equal to the total amount of the tax evaded not collected not accounted for or not paid over see sec_6672 before the commissioner may assess a sec_6672 penalty he must mail a preliminary notice here the letter to an address as determined under sec_6212 ie to the responsible person's last_known_address or he may deliver the notice in person advising of the proposed assessment of a sec_6672 penalty sec_6672 unless collection of the penalty is in jeopardy not alleged to be a circumstance herein notification given by mail or delivered in person to the taxpayer of the proposed assessment is a prerequisite to--and all that is necessary to establish--the commissioner's right to assess the penalty see 9the in person alternative means of notification is just that an alternative to notification by mail to the taxpayer's last_known_address which was added in by the internal_revenue_service restructuring and reform act of pub_l_no sec_3307 sec_112 stat pincite therefore the statute permits the commissioner to choose which method to use and does not require the commissioner to ensure the taxpayer's actual receipt of the notice see 132_tc_301 132_tc_301 actual receipt of the letter is not required to support such assessment id the commissioner may issue notice_and_demand for and assess the penalty days after notification under sec_6672 during which period the taxpayer may appeal the proposed assessment and request an appeals_conference see sec_6672 revproc_2005_34 2005_1_cb_1233 in that event the limitations_period on assessment of the penalty will not expire until days after the commissioner's final_determination regarding the appeal sec_6672 b collection procedure sec_6321 imposes a lien for unpaid federal taxes the lien arises when an assessment is made sec_6322 sec_6323 provides that the lien imposed by sec_6321 is not valid against certain persons until notice thereof is filed in accordance with rules provided sec_6320 provides that after the commissioner has filed the required notice the commissioner must notify the taxpayer of the fact of the filing and among other things the taxpayer's right to request a hearing cdp hearing under sec_6320 or in the case of a notice_of_levy under sec_6330 a 30-day period is provided during which the taxpayer may request the cdp hearing if the taxpayer timely requests a cdp hearing the cdp hearing is to be conducted by appeals and the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer requesting the cdp hearing may raise any relevant issue relating to the unpaid tax or the commissioner's collection action sec_6330 the taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency for or did not otherwise have an opportunity to dispute such tax_liability sec_6330 the taxpayer may not raise an issue that was raised and considered at a previous hearing or proceeding if the taxpayer participated meaningfully in such hearing or proceeding sec_6330 following the cdp hearing the appeals officer must determine whether the collection action is to proceed taking into account the verification the appeals officer has made the issues raised by the taxpayer at the cdp hearing and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review such determinations sec_6330 where the underlying tax_liability is properly at issue the taxpayer is entitled to a de novo hearing in this court e g 114_tc_176 where the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion id pincite the commissioner will offer to a taxpayer who requests a cdp hearing after the expiration of the 30-day period provided therefor an equivalent_hearing which as the name implies is similar in many ways to a cdp hearing see sec_301 c q a-c7 i c q a-c7 i proced admin regs in such cases appeals will issue a decision letter rather than a notice_of_determination as in the case of the cdp hearing sec_301_6320-1 sec_301_6330-1 proced admin regs the taxpayer may not obtain tax_court review of an adverse decision letter sec_301_6320-1 q a-16 i q a- proced admin regs iii analysis a respondent's compliance with sec_6672 it is undisputed that on or about date mr fluharty sent petitioner by certified mail to his actual address the letter the letter was signed for by ms bowles a receptionist at petitioner's building and on date after the expiration of the 60-day period required by sec_6672 before notice_and_demand for payment and assessment of the sec_6672 penalties is permitted respondent assessed the penalties petitioner testified that ms bowles never gave him the letter and that he did not see it until after respondent's date notice_of_levy on amounts payable to him by a third party as noted above actual receipt of the letter is not required to support a valid assessment of the sec_6672 responsible_person penalty the mailing of the letter to petitioner's last_known_address in this case his acknowledged actual address was sufficient to advise petitioner of the proposed assessment and to support the assessment of the penalty after expiration of the requisite 60-day period see mason v commissioner t c pincite see also hickey v commissioner tcmemo_2009_2 for purposes of sec_6330 however actual receipt of the letter which advises the taxpayer of his right to appeal the proposed assessment and request an appeals_conference unless avoided by the taxpayer's deliberate refusal to receive the letter generally would be required if that letter is to be considered as having provided a prior opportunity to dispute the underlying sec_6672 liability mason v commissioner t c pincite see also swanton v commissioner tcmemo_2010_140 barry v commissioner tcmemo_2010_57 in this case actual receipt of the letter was unnecessary for purposes of sec_6330 because for the reasons discussed in the immediately following section iii b we find that petitioner's meeting with mr payton afforded him a prior opportunity to dispute his underlying liability for the assessed responsible_person penaltiesdollar_figure b the meeting with mr payton at trial both petitioner and mr donahoe testified that neither of them received a notice that the date meeting with mr payton was to be an equivalent_hearing mr payton never referred to their meeting with him as an equivalent_hearing and at the meeting mr payton agreed that the letter that had been mailed to petitioner would be thrown out because petitioner had not actually received it and that he would send the matter back to mr fluharty for a determination as to petitioner's status as a responsible_person that testimony is contradicted by mr payton's testimony and by the documentary_evidence 10therefore we need not and do not consider whether delivery of the letter to petitioner's address or its acceptance by ms bowles a receptionist at petitioner's building constituted receipt by petitioner for purposes of sec_6330 mr payton did not recall saying that he would throw out the letter he further testified that the meeting was scheduled as an equivalent_hearing that during the meeting he permitted petitioner to challenge his sec_6672 liability reviewed the trust fund file and requested more information which was not forthcoming and that on the basis of the information he had he sustained the assessments mr payton's testimony is corroborated by the documentary_evidence consisting of the date letter to petitioner responding to his untimely cdp levy hearing request and specifically offering him an equivalent_hearing mr payton's contemporaneous notes of the subsequent face-to-face hearing with petitioner and messrs donahoe and hamrick in which he stated that he went over the trust fund issue and concluded the hearing by stating that without any additional information he would sustain the assessments and the date decision letter sustaining the issuance of the levy for 11at trial petitioner denied receiving any document stating that there was going to be an equivalent_hearing even if true that fact is of no consequence because the date letter was mailed to petitioner's last known and in fact correct address it constituted sufficient notice to petitioner of its contents see 137_tc_37 in which we held that in the absence of either statutory or administrative guidance as to when and how a communication by the commissioner had to be sent in that case a final_determination of denial of a whistleblower claim mailing the communication to the intended recipient's last_known_address is sufficient the most part because appeals rejected for lack of support petitioner's arguments made during the face-to-face hearing that he didn't meet the criteria for responsibility or willfulness for the non-payment of twenty four seven's payroll_taxes as his duties consisted of occasionally checking on the financial aspects of the store we find on a preponderance_of_the_evidence that mr meza did not abuse his discretion in determining that the face-to-face meeting with mr payton constituted an equivalent_hearing within the meaning of sec_301_6320-1 proced admin regs and that that meeting afforded petitioner an opportunity to dispute his sec_6672 liability for the assessed responsible_person penalties within the meaning of sec_6330 see sec_301_6320-1 q a-e2 proced admin regs which provides in pertinent part as follows q-e2 when is a taxpayer entitled to challenge the existence or amount of the tax_liability specified in the cdp_notice a-e2 a taxpayer is entitled to challenge the existence or amount of the underlying liability for any_tax period specified on the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute such liability an opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability an opportunity for a conference with appeals prior to the assessment of a tax subject_to deficiency procedures is not a prior opportunity for this purpose emphasis added the emphasized sentence makes clear that petitioner's postassessment equivalent_hearing at appeals with mr payton during which petitioner had an opportunity to and did in fact raise the issue of his underlying liability for the sec_6672 penalties precluded him pursuant to sec_6330 from raising that issue during his cdp hearing with mr meza we held the foregoing regulation to be valid in 128_tc_48 and concluded a conference with the appeals_office provides a taxpayer a meaningful opportunity to dispute an underlying tax_liability 12as in 128_tc_48 respondent does not specifically rely on sec_6330 to preclude petitioner from raising the issue of his underlying liability in support of his position however he does refer to the rule in that section that a taxpayer at a cdp hearing may not raise an issue that was raised and considered at a previous cdp hearing if the taxpayer participated meaningfully in the previous hearing citing sec_301_6320-1 proced admin regs which in part restates that rule because the commissioner in lewis v commissioner t c pincite did not rely on sec_6330 we decided that case solely on the basis of sec_6330 although sec_6330 appears to be broad enough to encompass the issue of a taxpayer's underlying liability in lewis v commissioner t c pincite n we noted the commissioner's position expressed in a chief_counsel notice that he would restrict his reliance on sec_6330 to non-liability issues see chief_counsel notice cc-2003-016 pincite date our decision in lewis is consistent with a subsequent memorandum opinion of the court and inconsistent with a prior one see daniel v commissioner tcmemo_2009_28 stating that sec_6330 addresses the issue of underlying tax_liability whereas sec_6330 addresses any other issue that is raised in a sec_6320 or sec_6330 proceeding wooten v commissioner continued iv conclusion respondent's determination not to withdraw the lien is sustaineddollar_figure an appropriate order and decision will be entered continued tcmemo_2003_113 holding that the taxpayer was precluded from raising the issue of her underlying tax_liability by both sec_6330 and b because respondent does not specifically rely on sec_6330 we decline to resolve that apparent inconsistency we note however that in any case involving the issue of the taxpayer's underlying liability where the taxpayer has participated meaningfully in a hearing on the issue thereby triggering the potential application of sec_6330 sec_6330 will also apply a fortiori therefore it seems that the former will always be a superfluous means of blocking consideration of that issue at a subsequent appeals hearing 13even though petitioner's prior opportunity at appeals to dispute his sec_6672 liability precluded him from being entitled to dispute that liability at his subsequent cdp hearing and hence precluded our de novo review of that liability it would be relatively easy for a similarly situated taxpayer to effectively obtain a prepayment judicial review of a sec_6672 penalty assessment in a refund_suit at the time it announced the full-payment prerequisite for refund litigation the u s supreme court observed that excise_tax deficiencies may be divisible into a tax on each transaction or event and therefore present an entirely different problem with respect to the full-payment rule 362_us_145 ndollar_figure and the courts have thereafter held that the sec_6672 penalty is divisible so that a taxpayer may litigate the penalty after having paid an amount corresponding to the tax withheld from a single employee see eg 961_f2d_867 n 9th cir thus if a taxpayer pays the divisible_tax for just one employee he can file a claim_for_refund and can litigate that claim if the commissioner does not grant it
